Citation Nr: 1526292	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-13 678	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post fracture of the left forearm with open reduction and internal fixation. 

2.  Entitlement to a compensable rating for a scar from a bone graft from the right iliac crest.  

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a dental disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 1988.July 20, 1979 to January 20 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the Veteran's claims file has since been transferred to the RO in Atlanta, Georgia.  

In April 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, waived agency of original jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the April 2012 statement of the case.  38 C.F.R. § 20.1304(c) (2014).  In this regard, the Board also notes that the Veteran subsequently submitted additional treatment records.  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims on appeal so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

As an initial matter, the Board notes that, while a claim for service connection for a dental disorder was previously denied in a final May 2003 rating decision, neither  the August 2009 Veteran Claims Assistance Act of 2000 (VCAA) letter, nor any other notification letter informed the Veteran of the information and evidence necessary to reopen a claim for service connection that was previously denied in a final decision, or otherwise complied with the notice required for such claims enumerated in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), as interpreted by the General Counsel in VAOPGCPREC 6-2014.  As such, the AOJ will be requested below to afford the Veteran a VCAA letter providing such notice.  

Regarding the Veteran's increased rating claims, the record reflects that he was afforded VA examinations so as to determine the nature and severity of such conditions in September 2009 and, most recently, in May 2013.  In this regard, at the May 2013 VA examination, none of the Veteran's scars were found to be painful; however, at his April 2015 Board hearing, he testified that his left forearm and right iliac crest scars were, in fact, painful.  In support of such contention, the Veteran submitted an April 2015 treatment record documenting his complaints of pain at the site of his lower right quadrant scar.  Additionally, with regard to his residuals of his left forearm fracture, the Veteran testified to increased limitation of motion as well as neurological symptomatology, to include numbness and tingling in the forearm.  Therefore, as the evidence suggests that the Veteran's residuals of his fracture of the left forearm and scar from a bone graft from the right iliac crest may have increased in severity and/or result in additional symptomatology since the May 2013 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, in regard to his claim for an increased rating for residuals of his left forearm fracture, as the Veteran has testified to neurological symptoms and painful scarring, the AOJ should also consider whether separate ratings for neurological impairment and/or scarring are warranted in the readjudication of such claim.

Finally, with respect to all issues on appeal, the Veteran should be given an opportunity to identify any records relevant to such claims that have not been obtained.  In this regard, he testified that he received treatment through the Martin Army Hospital, which is located at Fort Benning, Georgia, and through VA.  Thereafter, all identified records, to include those from Martin Army Hospital and VA records dated from March 2014 to the present, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA letter addressing the petition to reopen the claim for service connection for a dental disorder that is compliant with Kent, supra as interpreted in VAOPGCPREC 6-2014.  

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from Martin Army Hospital and VA records dated from March 2014 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, the Veteran should be scheduled for VA examination to determine the severity of his residuals of his fracture of the left forearm and scar from a bone graft from the right iliac crest.  Prior to the examination, the electronic files and a copy of this Remand must be made available to the examiner.  All indicated tests and studies, to include range of motion testing, are to be performed.  

The examiner should identify the current nature and severity of all manifestations of the Veteran's service-connected residuals of a left forearm fracture and scar from a bone graft from the right iliac crest.  

With regard to the Veteran's residuals of a left forearm fracture, the examiner should describe the nature and severity of all orthopedic and neurological impairment.  He or she should also describe the size of the Veteran's left forearm scar and indicate whether such is deep, nonlinear, superficial, unstable, painful, and/or causes limitation of function.

With regard to the Veteran's right iliac crest scar, the examiner should describe the size of this scar, and indicate whether such is deep, nonlinear, superficial, unstable, painful, and/or causes limitation of function.

An assessment of the functional impact of the disabilities on ordinary activities, to include employability, should be rendered. 

All findings and opinions should be supported by a clear rationale.   

4.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claims on appeal based on the entirety of the evidence of record.  In readjudicating the Veteran's claim for an increased rating for his residuals of a left forearm fracture, the AOJ should consider whether separate ratings for neurological impairment and/or scarring are warranted.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




